SIMPSON, J.
— In this case the defendant was convicted of the crime of rape ,and sentenced to imprisonment in the pentitentiary for 10 years. . .
There is an entire absence of proof as to- the venue. While the prosecutrix speaks of going from St. Stephens to the home of the defendant, neither she nor any other witness gives any intimation as to either the direction or the distance from said St. Stephens of the defendant’s house. While the court judicially knows that St. Stephens is in Washington county, yet it also knows that it is only a -feAv miles from the county line. Consequently the general charge, requested in writing by the defendant, should have been given.— Barnes v. State, 134 Ala, 36, 41, 42, 32 South. 670; Harvey v. State, 125 Ala. 47, 49, 27 South. 763; Brotan v. State, 100 Ala. 92, 93, 14 South. 761.
The judgment of the court is reversed, and the cause remanded.
Tyson, O. J., and Dowdell and Anderson, JJ., concur.